DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 34-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the variable T is not defined or described to clarify what the variable represents. Correction is required.
Regarding claims 34-42, the claims are considered dependent claims and inherit the limitations of claim 21, from which the claims depend.  However, the claim language appears to have conflicting antecedent basis.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 28, 29, 31, 32, 34, 35, 37, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,981,484 (“Moore”) in view of U.S. Patent Pub. 2010/0262283 (“Ayers”).
Claim 21
Moore discloses a method for surface-treating at least one surface of a part (part 160), said method comprising the steps of - a measurement step, during which movement means, to which the part is secured at the level of a support forming part of the movement means, are moved at a speed of movement that varies according to the local geometry of the part, along a predetermined trajectory and, in a controlled manner, by a management and control unit, relative to deposition means which are not ejecting any substance (col. 8, lns 8-20), and during which a set of instantaneous velocities, over at least a fraction of the surface of the part, is determined by means of a measurement sensor controlled by the management and control unit (col. 8, lns 8-20), then data representative of this set of instantaneous velocities are transmitted and recorded in a computer (col. 4, lns 50-55),- a signal processing step, subsequent to the measurement step, during which a microcontroller determines, from the data representative of the set of instantaneous velocities that were previously transmitted by the computer to the microcontroller (col. 10, lns 56-62), - a deposition step, subsequent to the signal processing step, during which the movement means are moved in a controlled manner, by the management and control unit relative to the deposition means, along the determined trajectory, and during which, in a synchronized manner, the microcontroller transmits the pulse train signal to the deposition means, and the deposition means eject at least one substance according to the received pulse train signal in order to deposit the substance on said at least a fraction of the surface of the part (col. 10, lns 56-67).  
Moore discloses a driving signal for actuation a printhead but does not appear to explicitly disclose a pulse train signal representative of a set of frequencies of ejection of a substance to be deposited by the deposition means on said at least a fraction of the surface of the part, and records the pulse train signal in a storage memory of the microcontroller.
Ayers discloses a robotic system including a memory to store movement information microcontroller to supply pulse trains for robotic movement (paragraph [0059, 0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pulse train signal representative of a set of frequencies of ejection of a substance to be deposited by the deposition means on said at least a fraction of the surface of the part, as disclosed by Ayers, into the device of Moore, for the purpose of providing graded actuation of the robotic parts (Ayers, paragraph [0059]).

Claim 22
Moore in view of Ayers discloses the method as claimed in claim 21.
Moore in view of Ayers does not appear to explicitly disclose wherein during the measurement step, the management and control unit and the measurement sensor sequentially measure the instantaneous velocities, the various successive measurements being separated by a polling period which is constant or variable, preferably between 1 microsecond and 100 milliseconds.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein during the measurement step, the management and control unit and the measurement sensor sequentially measure the instantaneous velocities, the various successive measurements being separated by a polling period which is constant or variable, preferably between 1 microsecond and 100 milliseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the pulse train deposition signal in order to provide accurate relative motion between moving parts in the system (Moore, col. 4, lns 29-35).

Claim 24
Moore in view of Ayers discloses the method as claimed in claim 23.
Moore in view of Ayers does not appear to explicitly disclose wherein during the signal processing step, the series of pulse train periods is transformed into a pulse train signal sampled at a sampling period, preferably between 5 microseconds to 100 microseconds, by the microcontroller.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein during the signal processing step, the series of pulse train periods is transformed into a pulse train signal sampled at a sampling period, preferably between 5 microseconds to 100 microseconds, by the microcontroller, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the pulse train deposition signal in order to provide accurate timing and operation of inkjets during deposition to form image data (Moore, col. 4, lns 1-8).

Claim 28
Moore in view of Ayers discloses the method as claimed in claim 21.
Moore in view of Ayers does not appear to explicitly disclose wherein during the deposition step, the microcontroller transmits the pulse train signal to the deposition means at a speed of between 20 and 100 microseconds.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein during the deposition step, the microcontroller transmits the pulse train signal to the deposition means at a speed of between 20 and 100 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the pulse train deposition signal in order to provide accurate timing and operation of inkjets during deposition to form image data (Moore, col. 4, lns 1-8).

Claim 29
Moore in view of Ayers discloses the method as claimed in claim 21, wherein the microcontroller used consists of a microcontroller comprising at least said storage memory and a volatile memory (Moore, col. 4, lns 45-50).  

Claim 31
Moore in view of Ayers discloses the method as claimed in claim 21, wherein the deposition means used consist of printing means comprising at least one printhead, preferably of the inkjet type, for ejecting and depositing at least the substance in the form of drops (Moore, col. 3, lns 46-55).  

Claim 32
Moore in view of Ayers discloses the method as claimed in claim 31, wherein the deposition means are stationary and in that said at least one printhead is fixed or mobile in translation along three axes or in rotation (Moore, col. 3, lns 26-33).  

Claim 34
Moore in view of Ayers discloses an installation for surface-treating at least one surface of a part, characterized in that it is capable of and intended for implementing the method for surface- treating at least one surface of a part as claimed in claim 21 and in that it comprises: - movement means capable of and intended for moving the part relative to deposition means, and the movement means comprising a support capable of and intended for fixing the part relative to the movement means (Moore, col. 3, lns 23-38), - a management and control unit capable of and intended for controlling the movement of the movement means along a predetermined trajectory and according to a predetermined speed of movement, in a controlled manner (Moore, controller 128), - a measurement sensor capable of and intended for determining a set of instantaneous velocities over at least a fraction of the surface of the part (Moore, col. 8, lns 8-20), - the deposition means being capable of and intended for ejecting a substance onto the surface of the part (col. 10, lns 56-67), - a computer capable of and intended for receiving and recording data representative of the set of instantaneous velocities (Moore, col. 8, lns 56-67), - a microcontroller capable of and intended for determining, from the data representative of the set of instantaneous velocities (Moore, col. 4, lns 36-40). 
Moore discloses a driving signal for actuation a printhead but does not appear to explicitly disclose a pulse train signal representative of a set of frequencies of ejection of the substance to be deposited by the deposition means, and for transmitting it to the deposition means in order to eject the substance according to the received pulse train signal.  
Ayers discloses a robotic system including a memory to store movement information microcontroller to supply pulse trains for robotic movement (paragraph [0059, 0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pulse train signal representative of a set of frequencies of ejection of the substance to be deposited by the deposition means, and for transmitting it to the deposition means in order to eject the substance according to the received pulse train signal, as disclosed by Ayers, into the device of Moore, for the purpose of providing graded actuation of the robotic parts (Ayers, paragraph [0059]).

Claim 35
Moore in view of Ayers discloses the installation as claimed in claim 34, wherein said installation comprises a first detection sensor, fixed relative to the deposition means, capable of and intended for detecting the passage of a reference or marking element arranged on the part or on the support of the movement means, in order to determine the data relating to the spatial coordinates of the reference or marking element (Moore, col. 8, lns 8-20).

Claim 37
Moore in view of Ayers discloses the installation as claimed in claim 35, wherein the measurement sensor, the first detection sensor, and the second detection sensor is a telemetry sensor module which is fixed relative to the deposition means (Moore, col. 7, lns 55-67).    

Claim 38
Moore in view of Ayers discloses the installation as claimed in claim 34, wherein the microcontroller comprises at least one storage memory and a volatile memory (Moore, col. 4, lns 45-50).   

Claim 40
Moore in view of Ayers discloses the installation as claimed in claim 34, wherein the deposition means consist of printing means comprising at least one printhead, preferably of the inkjet type, for depositing at least the substance in the form of drops (Moore, col. 3, lns 46-55).   

Claim 41
Moore in view of Ayers discloses the installation as claimed in claim 40, wherein the deposition means are stationary and in that said at least one printhead is fixed or mobile in translation along three axes or in rotation (Moore, col. 3, lns 26-33).   

Claims 25, 26, 27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,981,484 (“Moore”) in view of U.S. Patent Pub. 2010/0262283 (“Ayers”), further in view of U.S. Patent Pub. 2004/0189964 (“Nijmeijer”).
Claim 25
Moore in view of Ayers discloses the method as claimed in claim 21.
Moore in view of Ayers does not appear to explicitly disclose wherein said method comprises a calibration step, prior to the deposition step, during which a first detection sensor, fixed relative to the deposition means, detects the passage of a reference or marking element arranged on the part or on the support of the movement means, during the movement of the movement means, in order to determine the data relating to the spatial coordinates of the reference or marking element.  
Nijmeijer discloses a measurement and printing apparatus including calibrating the position of the sensors and the reference positions (paragraph [0096-0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein said method comprises a calibration step, prior to the deposition step, during which a first detection sensor, fixed relative to the deposition means, detects the passage of a reference or marking element arranged on the part or on the support of the movement means, during the movement of the movement means, in order to determine the data relating to the spatial coordinates of the reference or marking element, as disclosed by Nijmeijer, into the method of Moore in view of Ayers, for the purpose of accurately applying lithographic details across a height map (Nijmeijer, paragraphs [0101-0107]).

Claim 26
Moore in view of Ayers discloses the method as claimed in claim 21.
Moore in view of Ayers does not appear to explicitly disclose wherein during the deposition step, a second detection sensor, fixed relative to the deposition means, detects the passage of a reference or marking element arranged on the part or on the support of the movement means, then transmits a trigger signal to the microcontroller in order to trigger the transmission of the pulse train signal to the deposition means in order to trigger the ejection of the substance.  
Nijmeijer discloses a measurement and printing apparatus including reference marking parts defining a plane for deposition including a plurality of confidence sensors (paragraph [0093, 0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the sensor, fixed relative to the deposition means, detects the passage of a reference or marking element arranged on the part or on the support of the movement means, then transmits a trigger signal to the microcontroller in order to trigger the transmission of the pulse train signal to the deposition means in order to trigger the ejection of the substance, as disclosed by Nijmeijer, into the method of Moore in view of Ayers, for the purpose of accurately applying lithographic details across a height map (Nijmeijer, paragraphs [0101-0107]).

Claim 27
Moore in view of Ayers, further in view of Nijmeijer, discloses the method as claimed in claim 25, wherein the measurement sensor, the first detection sensor, and the second detection sensor used consist of a telemetry sensor module which is fixed relative to the deposition means (Moore, col. 7, lns 55-67).  

Claim 36
Moore in view of Ayers discloses the installation as claimed in claim 34.
Moore in view of Ayers does not appear to explicitly disclose wherein said installation comprises a second detection sensor, fixed relative to the deposition means, capable of and intended for detecting the passage of a reference or marking element arranged on the part or on the support of the movement means, and then transmitting a trigger signal to the microcontroller in order to trigger the transmission of the pulse train signal to the deposition means in order to trigger the ejection of the substance.  
Nijmeijer discloses a measurement and printing apparatus including reference marking parts defining a plane for deposition including a plurality of confidence sensors (paragraph [0093, 0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated installation comprises a second detection sensor, fixed relative to the deposition means, capable of and intended for detecting the passage of a reference or marking element arranged on the part or on the support of the movement means, and then transmitting a trigger signal to the microcontroller in order to trigger the transmission of the pulse train signal to the deposition means in order to trigger the ejection of the substance, as disclosed by Nijmeijer, into the method of Moore in view of Ayers, for the purpose of accurately applying lithographic details across a height map (Nijmeijer, paragraphs [0101-0107]).

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,981,484 (“Moore”) in view of U.S. Patent Pub. 2010/0262283 (“Ayers”), further in view of U.S. Patent Pub. 2018/0080841 (“Cordoba”).

Claim 30
Moore discloses the method as claimed in claim 21.
Moore in view of Ayers does not appear to explicitly disclose wherein the movement means used consist of a robot arm comprising six axes of rotation.  
Cordoba discloses a robotic arm for precise deposition of materials including six degrees of rotation (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the movement means used consist of a robot arm comprising six axes of rotation, as disclosed by Cordoba, into the method of Moore in view of Ayers, for the purpose of providing precise movement and measurement in limited space (Cordoba, paragraph [0004]).

Claim 39
Moore in view of Ayers discloses the installation as claimed in claim 34, wherein the movement means consist of a robot arm comprising six axes of rotation.  
Cordoba discloses a robotic arm for precise deposition of materials including six degrees of rotation (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the movement means used consist of a robot arm comprising six axes of rotation, as disclosed by Cordoba, into the method of Moore in view of Ayers, for the purpose of providing precise movement and measurement in limited space (Cordoba, paragraph [0004]).

Claims 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,981,484 (“Moore”) in view of U.S. Patent Pub. 2010/0262283 (“Ayers”), further in view of U.S. Patent Pub. 2017/0066232 (“Litvinov”).
Claim 33
Moore in view of Ayers discloses the method as claimed in claim 31.
Moore in view of Ayers discloses a UV light for curing ink but does not appear to explicitly disclose wherein the deposition means are associated with drying means and in that during the deposition step, the drying means at least partially dry the substance after deposition of the substance on said at least a fraction of the surface of the part.  
Litvinov discloses an ink printing system including a curing and drying station (paragraph [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated wherein the deposition means are associated with drying means and in that during the deposition step, the drying means at least partially dry the substance after deposition of the substance on said at least a fraction of the surface of the part, as disclosed by Litvinov, into the method of Moore in view of Ayers, for the purpose of fixing ink on a part surface (Litvinov, paragraph [0138]).

Claim 42
Moore in view of Ayers discloses the installation as claimed in claim 34.
Moore in view of Ayers does not appear to explicitly disclose wherein said installation comprises drying means that are associated with the deposition means and in that the drying means are capable of and intended for at least partially drying the substance after deposition of the substance on said at least a fraction on the surface of the part.
Litvinov discloses an ink printing system including a curing and drying station (paragraph [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated wherein disclose wherein said installation comprises drying means that are associated with the deposition means and in that the drying means are capable of and intended for at least partially drying the substance after deposition of the substance on said at least a fraction on the surface of the part, as disclosed by Litvinov, into the method of Moore in view of Ayers, for the purpose of fixing ink on a part surface (Litvinov, paragraph [0138]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853